Citation Nr: 0821460	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for pes planus.

2.  Whether new and material evidence was received to reopen 
a claim for service connection for arthritis of the hands.

3.  Whether new and material evidence was received to reopen 
a claim for service connection for residuals of pulmonary 
emboli (claimed as collapsed lung).

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the lumbar spine with limitation of motion prior 
to January 9, 2006.

5.  Entitlement to a rating in excess of 20 percent for 
arthritis of the lumbar spine with limitation of motion from 
January 9, 2006.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran had over 26 years active duty service ending with 
his retirement in October 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2004, a 
statement of the case was issued in December 2004, and a 
substantive appeal was received in December 2004.   

The August 2003 rating decision denied the veteran's claim 
for a rating in excess of 10 percent for arthritis of the 
lumbar spine with limitation of motion.  The RO then issued 
an April 2006 rating decision that increased the veteran's 
rating to 20 percent effective January 9, 2006.  Since the 
increase does not date back to the date of the veteran's 
claim (December 13, 2002) there are two distinct time periods 
for the Board to consider.  

The issues of whether new and material evidence was received 
to reopen claims for service connection for pes planus, 
arthritis of the hands, and residuals of pulmonary emboli 
(claimed as collapsed lung) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 9, 2006, the veteran's arthritis of the 
lumbar spine with limitation of motion was not manifested by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; moderate 
limitation of motion; forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.   

2.  From January 9, 2006, the veteran's arthritis of the 
lumbar spine with limitation of motion has not been 
manifested by severe limitation of motion; a severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion; forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  
 

CONCLUSIONS OF LAW

1.  Prior to January 9, 2006, the criteria for entitlement to 
a disability evaluation in excess of 10 percent for the 
veteran's service-connected arthritis of the lumbar spine 
with limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5292, 5295, and 5235 to 5243 (2007).

2.  From January 9, 2006, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected arthritis of the lumbar spine 
with limitation of motion have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Codes 5003, 5292, 5295, and 5235 to 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant a pre-adjudication notice 
letter in March 2003.                                                                        

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  In fact, the veteran's various VA 
examination reports include assertions by the veteran as to 
the effect of his disabilities on his life.

Moreover, the veteran in this case has been represented in 
the appeal by Texas Veteran's Commission, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since December 2002.  The Board finds that the veteran has 
had actual knowledge of the elements outlined in Vazquez and 
that no useful purpose would be served by remanding the 
issues to the RO to furnish notice as to elements of the 
claims which the veteran has already effectively been made 
aware of.  Such action would not benefit the veteran.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

The notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  However, the RO provided the 
veteran with correspondences in March 2006 and September 2007 
(as well as a May 2008 supplemental statement of the case) 
that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in July 2003, January 2006, and 
September 2007, obtained medical opinions as to the severity 
of disability, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
appellant has not contended otherwise.  

With regard to the issue addressed on the merits in the 
following decision, VA has substantially complied with the 
notice and assistance requirements and the appellant is not 
prejudiced by a decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected arthritis of the lumbar 
spine with limitation of motion warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When service connection was granted, the veteran's arthritis 
of the lumbar spine was rated under Diagnostic Code 5003, 
whereby degenerative arthritis, established by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5292, a rating of 40 percent was warranted 
for severe limitation of motion; a 20 percent rating was 
warranted for moderate limitation of motion; and a rating of 
10 percent was warranted for slight limitation of motion.  

Additionally, prior to September 26, 2003, Diagnostic Code 
5295 held that a rating a 40 percent rating was warranted for 
a severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating was 
warranted for characteristic pain on motion.  A 
noncompensable rating was warranted for subjective symptoms 
only. 

The Board notes, that during the pendency of the veteran's 
appeal, the regulations pertaining to the evaluation of 
spinal disabilities have been amended.  See 68 Fed. Reg. 
51454- 51456 (Aug. 27, 2003) (effective September 26, 2003).  
The current General Rating Formula for Diseases and Injuries 
holds that for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome based on incapacitating episode) a 100 percent 
rating is warranted when there is unfavorable ankylosis of 
the entire spine.  A 50 percent rating is warranted when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The new criteria also include the following provisions:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation 5236 Sacroiliac injury and weakness 5237 
Lumbosacral or cervical strain 5238 Spinal stenosis 5239 
Spondylolisthesis or segmental instability 5240 Ankylosing 
spondylitis 5241 Spinal fusion 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003) 5243 
Intervertebral disc syndrome

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

As noted above, during the pendency of the veteran's appeal 
the regulations pertaining to the evaluation of spinal 
disabilities have been amended.  See 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
United States Court of Veterans Appeals (now the United 
Stated Court of Appeals for Veterans Claims) (Court) held 
that when the governing law or regulations change during an 
appeal, the most favorable version will be applied.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) subsequently overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  However, the General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim for a higher rating, the Board must first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000; 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

Prior to January 9, 2006
The veteran filed his claim for an increased rating in 
December 2002.  He underwent a VA examination in July 2003.  
The claims file was not available for review.  The veteran 
complained of pain in the area of L1 and L3.  He described 
the pain as constant, sharp, and measuring 10 in intensity 
(on a scale of 1 to 10).  The veteran reported that his 
treatment consisted of 200 mg. of Sulindac twice per day.  He 
reported that he gets minimal positive results from it.  When 
the pain becomes significantly worse, he stated that he takes 
25 mg. of Indocin three times per day.  He also stated that 
he has had an injection into his back and has been fitted for 
a back brace.  He reported that he has flare-ups that can be 
caused by any type of movement, prolonged standing, or 
prolonged walking.  During a flare-up, he loses 90 percent of 
function in his back for up to two hours.  The veteran also 
complained of numbness and tingling in the right buttocks 
going posteriorly down to the right hamstring.  He uses a 
cane to ambulate; and he wears a back brace.  He stated that 
he can walk 1/4 of a mile.  He stated that he is unsteady; and 
that he has fallen three times in the past 12 months.  He 
reported that he is adversely affected in that he has to get 
help in order to put his shoes and socks on; he needs help in 
the bathtub washing lower extremities; and he needs help for 
grooming activities below the waist.  If he sits for a 
prolonged period of time, he has pain when he arises.  

Upon examination, the veteran appeared to be in no acute 
distress.  He ambulated very slowly into the examination 
room.  He reported that his pain level was a 10/10.  Visual 
inspection of the lumbar spine revealed it to be in a 
straight line.  There was no evidence of muscle relaxation, 
muscle rigidity, muscle spasm, or muscle wasting.  Palpation 
of the paravertebral spine process revealed tenderness in the 
area of L1 through L4.  The veteran showed forward flexion 
from 0 to 85 degrees with a maximum of 90 degrees; extension 
from 0 to 10 degrees with a maximum of 30 degrees (he 
complained of pain at 10 degrees); and right and left lateral 
bend from 0 to 20 degrees, with a maximum of 30 degrees (he 
complained of pain at 20 degrees of right lateral bending).  
The examiner stated that the veteran does not have painful 
motion with use.  He also stated that there were no 
additional limitations noted due to pain or fatigue.  The 
veteran did not have weakened movement against resistance.  
He did not have excessive fatigability.  He did not have 
incoordination; and he did not lack endurance.  
Neurologically, the veteran had decreased sensation on the 
right lower extremity as compared to the left.  Deep tendon 
reflexes were +1 to 2 on the right as compared to +2 to 3 on 
the left.  Straight leg raising on the right was 0 to 35 
degrees with pain in the right buttock.  It was 0 to 45 
degrees on the left.  The examiner diagnosed the veteran with 
chronic lumbar spine strain; radicular pain to the right 
lower extremity; and degenerative joint disease of the lumbar 
spine.  

In order to warrant a rating in excess of 10 percent (prior 
to January 9, 2006), the veteran's disability would have to 
be manifested by a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; moderate limitation of 
motion; forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The only comprehensive examination between the time the 
veteran filed his claim (December 2002) and January 2006, 
revealed that the veteran had almost full range of motion 
(forward flexion to 85-90 degrees); and that he did not 
experience muscle spasm.  Additionally, the examiner noted 
that there were no additional limitations due to pain or 
fatigue; and that he did not suffer from excessive 
fatigability, incoordination, or lack of endurance.  
Therefore, there is no medical evidence to show that there is 
any additional loss of motion of the lumbar spine due to pain 
or flare-ups of pain, supported by objective findings, or due 
to excess fatigability, weakness or incoordination, to a 
degree that supports a rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for arthritis of 
the lumbar spine with limitation of motion prior to January 
9, 2006 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Effective January 9, 2006
The veteran underwent a VA examination on January 9, 2006.  
The examiner noted that he reviewed the veteran's claims 
file.  The veteran complained of pain, weakness, 
fatigability, lack of endurance, etc.  He stated that the 
intensity of the pain rates an 8/10 on a daily basis.  He 
reported that he takes tramadol four times per day as needed, 
with good relief.  He also takes 200 mg. of sulindac as 
needed, with good relief.  The examiner noted that the 
veteran used a cane to ambulate; and that he wore a back 
brace.  The veteran stated that he can walk approximately 100 
yards before he has to stop and rest.  The examiner noted 
that the veteran was not unsteady.  He also noted that the 
veteran was able to operate a motor vehicle (he drove 25 
miles to the examination).  The veteran walked unaided to the 
examination room (with a cane, but without a wheelchair or 
attendant).   He was able to attend to activities of daily 
living and tend to the needs of nature.  

Upon examination, the veteran was able to dress and undress 
without severe discomfort.  Posture and gait were slightly 
antalgic.  Posture was normal with a slightly antalgic gait.  
Curvature of the spine was normal.  Symmetry and appearance 
was normal.  He was able to forward flex from 0 to 45 degrees 
(to 90 degrees with pain); extend from 0 to 10 degrees (to 30 
degrees with pain); right and left lateral flex from 0 to 25 
degrees (to 30 degrees with pain); and right and left rotate 
from 0 to 25 degrees (to 30 degrees with pain).  No 
additional limitations were noted with repetition of motion 
during the examination as related to pain, fatigue, 
incoordination, weakness or lack of endurance.  He had 
objective evidence of painful motion without spasm or 
weakness.  He also had tenderness of the paravertebral 
muscles at L4-5.  The veteran had no postural abnormalities.  
Sensation was intact to soft touch.  Motor examination and 
reflexes were intact.  He had a positive Lasegue's sign 
bilaterally at 90 degrees.  X-rays showed lumbar spondylotic 
changes.  L3-L4, L4-L5, and L5-S1 disk spaces were reduced in 
height.  He was diagnosed with degenerative joint disease of 
the lumbosacral spine with degenerative disk disease.  

The veteran underwent another VA examination in September 
2007.  He complained of chronic pain in the lumbosacral 
region with intermittent distribution into the right lower 
extremity, lateral aspect up to the level of the knee.  He 
reported that any bending activities and continued ambulation 
cause flare-ups of back pain.  There has been no 
incapacitation; but the veteran takes plenty of rest breaks.  
He also complained of right lower extremity radiation.  He 
ambulated with a unilateral crutch on the right side; and he 
wore a lumbosacral brace.  In terms of functional abilities, 
the examiner stated that the veteran is independent in 
activities of daily living except in long term mobility.  

Upon examination, the veteran achieved forward flexion to 50 
degrees; extension to 10 degrees; and bilateral flexion 15 
degrees bilaterally, with end range pain in all directions.  
There was continued pain with repetitive use x3; but no 
change in motion given time.  There were no paralumbar muscle 
spasms.  Gait was antalgic and assisted.  There was right 
paralumbar guarding, worse than the left side.  Sensory 
examination was normal.  There was no muscular wasting; deep 
tendon reflexes were equal.  Laseque's sign was negative 
bilaterally.  There were no incapacitating episodes noted.  
The examiner noted that previous x-rays showed lumbar 
spondylotic changes at L3-4, L4-5, and L5-S1.  He was 
diagnosed with spondylosis of the lumbar spine with reduced 
disk height with resultant lumbosacral strain.    

In order to warrant a rating in excess of 20 percent, the 
veteran's disability would have to be manifested by severe 
limitation of motion; a severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; forward flexion of the thoracolumbar spine 30 degrees 
or less, or favorable ankylosis of the entire thoracolumbar 
spine.  

The Board notes that the veteran's limitation of motion has 
not been shown to be severe, nor has forward flexion of the 
thoracolumbar spine been shown to be 30 degrees or less.  At 
his January 2006 and September 2007 examinations, he was able 
to forward flex to 45 degrees and 50 degrees respectively.  
No ankylosis has been shown.   As noted earlier, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees.  The Board views the 2006 and 2007 findings as 
consistent with no more than moderate limitation of flexion.  
Likewise, the limitation of extension shown at those times 
was 10 percent; normal extension is zero to 30 degrees.  
Such limitation is also no more than moderate. 

Finally, in regards to DeLuca criteria, the January 2006 VA 
examiner specifically stated that there were no additional 
limitations with repetition of motion, pain, fatigue, 
incoordination, weakness, or lack of endurance.  There is no 
medical evidence to show that there is any additional loss of 
motion of the lumbar spine due to pain or flare-ups of pain, 
supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 20 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for arthritis of 
the lumbar spine with limitation of motion must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Increased ratings for the veteran's service connected 
arthritis of the lumbar spine with limitation of motion are 
not warranted.  To this extent, the appeal is denied.


REMAND

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

The veteran is attempting to reopen claims of service 
connection for pes planus, arthritis of the hands, and 
residuals of pulmonary emboli (claimed as collapsed lung), 
all of which are the subject of prior final decisions.  A 
letter sent to the veteran by the RO in March 2003 informed 
the veteran that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  However, the veteran was not notified 
of the type of evidence that would be necessary to 
substantiate the elements required to establish service 
connection that was found insufficient in the prior 
decisions.  In fact, the issue of residuals of pulmonary 
emboli is not mentioned in the VCAA notice at all.  An 
additional letter was sent in August 2005 that did include 
residuals of pulmonary emboli.  However, the additional 
correspondence again failed to identify the substantive 
reasons for the prior decisions.  The Board is unable to 
conclude that the letters sent to the veteran by the RO fully 
comply with the judicial holding in Kent.  

The Board notes that in the May 2006 and February 2008 
supplemental statements of the case, the RO failed to mention 
new and material evidence.  It may be that the RO impliedly 
re-opened the claims and decided them on the merits.  
Nonetheless, despite the determination made by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should also furnish the 
veteran notice as to the types of 
evidence needed to reopen his claims of 
service connection for pes planus, 
arthritis of the hands, and residuals of 
pulmonary emboli residuals in relation to 
the basis for the prior denials of the 
claims in keeping with the Court's 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the 
expanded record and determine if the 
veteran's claims for entitlement to 
service connection for pes planus, 
arthritis of the hands, and residuals of 
pulmonary emboli have been reopened and, 
if so, whether service connection for is 
warranted in this case. If any claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


